     Case 1:18-cv-00644-DAD-SKO Document 130 Filed 01/04/21 Page 1 of 2



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7       RAUL PIZANA,                                         Case No. 1:18-cv-00644-DAD-SKO
 8                         Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                              UNOPPOSED REQUEST TO SEAL
 9            v.                                              DOCUMENTS
10       SANMEDICA INTERNATIONAL, LLC,                        (Doc. 119)
11                         Defendant.
12

13           On December 23, 2020, Plaintiff Raul Pizana submitted a request to seal exhibits A, B, and

14   C to his “Motion to Modify Scheduling Order and for Leave to File Third Amended Complaint”

15   (the “Request to Seal”). (Doc. 119.) Plaintiff’s Request to Seal states that these documents contain

16   information “designated . . . as ‘Confidential’ pursuant to the terms of the Protective Order.” (Doc.

17   119 at 2.) The parties’ Protective Order provides that, “[i]n the event that a party wishes to use any

18   Confidential Information, or any document containing or making reference to the contents of such

19   information, in any pleading or document filed with the Court, such pleading shall be filed under

20   seal pursuant to the Local Civil Rules, . . . unless the party receives advanced written permission

21   from the Designating Party to file without filing under seal.”1 (Doc. 76 at 9.)

22           Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or

23   other authority for sealing, the requested duration, the identity, by name or category, of persons to

24   be permitted access to the documents, and all other relevant information.” L.R. 141(b). “Only if

25   good cause exists may the Court seal the information from public view after balancing ‘the needs

26   for discovery against the need for confidentiality.’”               Koloff v. Metro. Life Ins. Co., No.

27   1
      “Confidential Information” is defined as “any information in any of the Discovery Material that is designated as
     ‘CONFIDENTIAL’ or ‘CONFIDENTIAL: ATTORNEYS’ EYES ONLY’ by one or more of the parties to this action
28   or a third party responding to a subpoena served in this action.” (Doc. 76 at 2.)
                                                              1
     Case 1:18-cv-00644-DAD-SKO Document 130 Filed 01/04/21 Page 2 of 2



 1   113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.

 2   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010)). A party may submit an opposition to a

 3   request to seal documents within three days of the date of service of the request. L.R. 141(c).

 4            Defendant SanMedica International, LLC has not submitted an opposition to Plaintiff’s

 5   Request to Seal, and the time to do so has expired. Plaintiff’s Request to Seal is therefore deemed

 6   unopposed. Plaintiff has complied with Local Rule 141, and in view of the documents’ designation

 7   under the parties’ Protective Order, to which there has been no challenge (see Doc. 76 at 7–8), the

 8   Court finds there is good cause to allow Plaintiff to file them under seal.

 9            Accordingly, the Court GRANTS Plaintiff’s unopposed Request to Seal (Doc. 119) and

10   ORDERS that exhibits A, B, and C to Plaintiff’s “Motion to Modify Scheduling Order and for

11   Leave to File Third Amended Complaint” be FILED UNDER SEAL in accordance with Local Rule

12   141(e)(2).

13
     IT IS SO ORDERED.
14

15   Dated:       January 4, 2021                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
